Robinson, J.
— Plaintiff has filed in this court an abstract in which he is styled “appellant.” This shows that he seeks to recover for injuries to himself, to a horse, harness and buggy. The defendant has filed an additional abstract, which is not denied, which shows that its answer denied plaintiff’s allegations of damage *537and indebtedness. Evidence is set out in both abstracts, but neither shows that any evidence was introduced or offered which tended to show that plaintiff had in fact sustained damage of any kind. The errors assigned relate exclusively to rulings of the court on the introduction of evidence as to the character of the bridge in question. Therefore it does not appear that any prejudice could have resulted from the alleged errors, nor that any ground exists for reversing the judgment. But neither abstract shows that an appeal has been taken or attempted; hence it is not made to appear that this court has jurisdiction of the cause. Talbort v. Noble, ante, p. 167; Plummer v. People's Nat. Bank, 74 Iowa, 731 ; Phillips v. Follet, 69 Iowa, 39. The cause is therefore
Dismissed.